          Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 JULIAN J. BROWN,                               *

       Plaintiff,                               *

       v.                                       *
                                                                      CIVIL NO. JKB-17-1212
WEXFORD HEALTH SOURCES, INC.,
                                                *
et al.

       Defendants.                              *

      *       *      *       *      *       *       *      *      *      *        *     *

                                        MEMORANDUM

       Plaintiff Julian J. Brown sued Defendants Wexford Health Sources, Inc. (“Wexford”),

Dolph Druckman, M.D., Contah Nimely, M.D., and Lori Slavick, P.A. pursuant to 42 U.S.C. §

1983, alleging that Defendants violated his Eighth Amendment rights by failing to provide him

adequate medical care during his incarceration at the Maryland Correctional Institution-

Hagerstown (“MCIH”) and the Maryland Correctional Training Center (“MCTC”). Following the

close of discovery, Defendants moved for discovery sanctions (ECF No. 50), then moved for

summary judgment (ECF No. 52). Brown did not oppose the motion for sanctions. He did oppose

the motion for summary judgment (ECF No. 55), and that motion is fully briefed. No hearing is

required on either motion. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below,

Defendants’ motion for sanctions will be granted, though the requested sanction of dismissal will

be denied. Defendants’ motion for summary judgment will be granted in its entirety as to Wexford

and Dr. Druckman. The motion will also be granted in part as to Dr. Nimley and PA Slavick, but

denied with regards to: (1) those Defendants’ failure to provide Brown with physical therapy, and

(2) PA Slavick’s decision to withhold Brown’s premeal insulin on June 16, 2015.
            Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 2 of 17



       I.       Factual and Procedural Background

       The procedural history and facts are set forth in the Court’s prior Memorandum Opinion

(ECF. No. 27) and are incorporated by reference and repeated as necessary to provide context and

to resolve the pending motions. While incarcerated, Brown brought this lawsuit pro se to challenge

the medical care he received at MCIH and MCTC. Brown has long been an unhealthy man, and

at the time of his incarceration, he suffered from: (1) Type 1 diabetes, which Brown and his doctors

had long struggled to control and which had already caused Brown to lose the use of his left eye

and a kidney (Fowlkes Report at 2–3, Mot. Summ. J. Ex. 2, ECF No. 52-3); (2) serious weakness

in his left leg as a result of a violent assault Brown suffered in 2014 (Med. Records at Def000029–

35, Mot. Summ. J. Ex. 4, ECF No. 52-5); and (3) a number of other significant medical conditions,

including hyperlipidemia, Hepatitis C, and hypertension (id. at Def000913).

       In his verified Complaint and Amended Complaint, Brown alleged five discrete acts on the

part of the Defendants that he claims constituted deliberate indifference to his serious medical

needs. (See Compl., ECF No. 1; Am. Compl., ECF No. 4.) First, Brown alleged that following

his discharge from the Metropolitan Transition Center (“MTC”) infirmary on June 15, 2015 and

subsequent transfer to MCIH and MCTC, Dr. Nimley and PA Slavick violated his Eighth

Amendment rights by altering his diabetes treatment plan in a manner which Brown contends led

him to suffer a series of hypoglycemic and hyperglycemic episodes and associated complications.

(Am. Compl. ¶¶ 13–14.) Second, Brown alleged that Dr. Nimley and PA Slavick violated his

Eighth Amendment rights by failing to provide him with manifestly necessary physical therapy

for his weakened left leg, in contravention of the discharge instructions received from Brown’s

provider at MTC. (Id.) Third, Brown alleged that in July of 2016, following his hospitalization at

the University of Maryland Medical Center (“UMMC”) in relation to a toe amputation procedure,



                                                 2
          Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 3 of 17



Dr. Druckman violated Brown’s Eighth Amendment rights by failing to follow discharge

instructions received from UMMC. (Id. ¶ 15.) Fourth, Brown alleged that on August 11, 2016,

Dr. Druckman violated his Eighth Amendment rights when, rather than sending Brown to UMMC

to have a subclavian Hickman catheter surgically removed, Dr. Druckman instead attempted to

remove the catheter himself before sending Brown to have the catheter removed by a surgeon at

Meritus Medical Center. (Id.) Fifth, Brown alleged that unspecified Wexford employees violated

his Eighth Amendment rights when they failed to refill his prescription for azathioprine for several

days, causing a brief gap in his use of the drug. (Id. ¶ 18.) Brown also alleged that Wexford was

liable for each of its employees’ illicit actions. (Id.)1

        On February 5, 2018, Defendants filed a motion for dismissal or, in the alternative, for

summary judgment. (ECF No. 23.) Defendants supported their motion with an affidavit from Dr.

Druckman and a selection of Brown’s medical records. Brown, who had recently been released

from confinement but was still proceeding pro se, opposed the motion relying on the sworn

statements in his verified Complaint and the documents attached thereto. (ECF No. 25.) The

Court denied the motion, finding unexplored factual issues precluded judgment pre-discovery.

(ECF No. 27.)

        The Court then issued a scheduling order and discovery commenced. (ECF No. 36.) At

the outset of discovery, Defendants propounded written discovery requests including

interrogatories, requests for production, and requests for admissions. (See Mot. Sanctions Mem.

at 2, ECF No. 50-2.) Brown twice sought and received from the Court amendments to the

scheduling order to provide him extra time to respond to these written discovery requests. (ECF

Nos. 45, 47.) But Brown never responded to Defendants’ discovery demands—even after


1
 Brown also alleged violations on the part of Correct RX Pharmacy Services and correctional officials. His claims
against those defendants were dismissed. (Mem. Op., ECF No. 27.)

                                                       3
         Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 4 of 17



retaining counsel and propounding his own written discovery requests. (Mot. Sanctions Mem. at

2–5.) Brown did, however, sit for a deposition. (Id. at 5.) Fact discovery ended on October 18,

2019 and expert discovery followed. Defendants submitted the reports of two medical experts.

Brown did not submit any expert evidence, nor does he appear to have deposed Defendants’

experts, leaving their testimony effectively uncontested.

       On January 7, 2020, Defendants moved for discovery sanctions, seeking the dismissal of

this case. (Mot. Sanctions, ECF No. 50.) Brown did not oppose the motion. Subsequently, on

February 14, 2020, Defendants moved for summary judgment. (Mot. Summ. J., ECF No. 52.)

Defendants supported their motion with medical records, excerpts from Brown’s deposition, and

two expert reports. Brown opposed the motion, again relying on the sworn statements in his

verified Complaint and the records attached thereto. (Opp’n Mot., ECF No. 55.) The Court will

address the pending motions in turn.

       II.      Motion for Sanctions

       Starting with the motion for sanctions, Defendants are certainly entitled to some sanction

against Brown for his discovery violations, but dismissal would be too extreme. Instead, the Court

will prohibit Brown from introducing evidence that Defendants sought in discovery and Brown

withheld.

       Federal Rule of Civil Procedure 37(d) establishes the Court’s authority to grant sanctions

against a party that fails to serve answers, objections, or a written response to properly served

discovery requests. Rule 37(d)(3) provides that the Court “must require the party failing to act,

the attorney advising that party, or both to pay the reasonable expenses, including attorney’s fees,

caused by the failure, unless the failure was substantially justified or other circumstances make an




                                                 4
         Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 5 of 17



award of expenses unjust.” Additionally, Rule 37(d)(3) empowers the Court to impose any of the

sanctions available under Rule 37(b)(2)(A)(i)–(vi). These include:

       (i) directing that the matters embraced in the order or other designated facts be taken
       as established for purposes of the action, as the prevailing party claims;
       (ii) prohibiting the disobedient party from supporting or opposing designated
       claims or defenses, or from introducing designated matters in evidence;
       (iii) striking pleadings in whole or in part;
       (iv) staying further proceedings until the order is obeyed;
       (v) dismissing the action or proceeding in whole or in part;
       (vi) rendering a default judgment against the disobedient party[.]

       The Fourth Circuit has explained that a district court deciding what sanction to impose

should consider four factors: “(1) whether the non-complying party acted in bad faith, (2) the

amount of prejudice that noncompliance caused the adversary, (3) the need for deterrence of the

particular sort of non-compliance, and (4) whether less drastic sanctions would have been

effective.” S. States Rack & Fixture, Inc. v. Sherwin-Williams, Co., 318 F.3d 592, 597 (4th Cir.

2003) (quotations and citations omitted). A court should only grant dismissal in “the most flagrant

case[s], where the party’s noncompliance represents bad faith and callous disregard for the

authority of the district court and the Rules.” Mutual Fed. Savings & Loan Ass’n v. Richards &

Associates, Inc., 872 F.2d 88, 92 (4th Cir. 1989). Furthermore, because dismissal is such an

extreme sanction, the Fourth Circuit has held that generally, “before dismissing a case with

prejudice, the district court must give the noncomplying party a ‘explicit and clear’ warning.”

Malhotra v. KCI Techs., Inc., 240 F. App’x 588, 590 (4th Cir. 2007) (citations omitted); see also

Franklin v. Tri-County Council for the Lower Eastern Shore of Maryland, Civ. No. ELH-15-786,

2016 WL 3653966, at *4 (D. Md. July 8, 2016) (explaining “courts in the Fourth Circuit generally

impose a dispositive sanction only in cases where the noncompliant party disregarded an earlier,

lighter sanction, such as a protective order, a motion to compel, or the payment of attorney’s fees”).




                                                  5
         Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 6 of 17



       In accordance with this precedent, the Court finds that dismissal would be inappropriate,

but that fairness requires that Brown be precluded from introducing evidence sought by

Defendants. The first three of the four factors identified by the Fourth Circuit all militate in favor

of a strong sanction. First, Brown and his attorney have failed to provide any good faith

explanation for Brown’s misconduct, and the record leaves the Court no choice but to surmise bad

faith. Second, if Brown is allowed to introduce at trial evidence he has thus far withheld, it would

undoubtedly be highly prejudicial to Defendants. See Johnson v. Diversified Consultants, Inc.,

Civ. No. PWG-15-1486, 2016 WL 1464549, at *3 (D. Md. Apr. 13, 2016) (finding “significant

prejudice” because the plaintiff’s failure to respond to discovery requests effectively “preclud[ed]”

the defendant “from preparing a defense”). Third, there is an obvious need to deter this sort of

extreme discovery misconduct.

       However, the circumstances still weigh against dismissal. To start, the Court has not

previously issued an explicit and clear warning that Brown’s discovery violations could lead to

dismissal. Neither has the Court imposed a lighter sanction which Brown ignored. Additionally,

while Brown ignored Defendants’ written discovery requests, he did sit for a deposition, thereby

affording Defendants some opportunity for discovery.

       Therefore, instead of dismissing, the Court will preclude Brown from introducing evidence

sought by Defendants in their written discovery requests, pursuant to Rule 37(b)(2)(A)(ii). This

less drastic sanction will essentially remedy the harm to Defendants. In terms of documentary

evidence, Brown will be limited to introducing documents attached to his Complaint or produced

by Defendants. Additionally, having failed to respond to Defendants’ interrogatories, Brown will

be prevented from introducing any evidence sought by those interrogatories or relying on the

testimony of witnesses whose identities Brown withheld. Further, since Brown failed to respond



                                                  6
         Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 7 of 17



to Defendants’ Requests for Admissions, he will be deemed to have made the admissions sought

by Defendants—to the extent he has not otherwise provided a sworn denial and consistent with

the Fourth Circuit’s “strong policy that cases be decided on their merits.” United States v. Shaffer

Equipment Co., 11 F.3d 450, 453 (4th Cir. 1993).

       Regarding expenses, the Court finds that it would be unjust to impose an award of expenses

against Brown under the circumstances. The Court recognizes that there is no “flat per se policy”

against imposing expenses on “any party who is financially indigent.” Bosworth v. Record Data

of Maryland, Inc., 102 F.R.D. 518, 521 (D. Md. 1984).            However, given Brown’s recent

incarceration, his severe and well documented medical issues, and the current public health crisis,

the Court finds that exceptional circumstances render expenses inappropriate in this instance.

       III.    Motion for Summary Judgment

               A. Legal Standards

       Turning to the summary judgment motion, Federal Rule of Civil Procedure 56(a)

establishes that “[t]he court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

The Court must “view the evidence in the light most favorable to[] the nonmovant, and draw all

reasonable inferences in her favor without weighing the evidence or assessing the witnesses’

credibility.” Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002).

However, “the mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that there be

no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986)

(emphasis in original). Therefore “[a] party opposing a properly supported motion for summary

judgment ‘may not rest upon the mere allegations or denials of his pleadings,’ but rather must ‘set



                                                 7
         Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 8 of 17



forth specific facts showing that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens

Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)). A

dispute of material fact is only “genuine” if sufficient evidence favoring the nonmoving party

exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S. at 249–50.

       To prove an Eighth Amendment claim for denial of medical care, a plaintiff must

demonstrate that the defendant’s actions or failure to act amounted to deliberate indifference to a

serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). This requires proof of both

an objective and a subjective element. See Farmer v. Brennan, 511 U.S. 825 (1994). Objectively,

a plaintiff must show that he had a “serious” medical need—meaning a medical need “that has

been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” Iko v. Shreve, 535 F.3d 225,

241 (4th Cir. 2008) (quoting Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)). The

plaintiff must also show that the challenged conduct caused “a serious or significant physical or

emotional injury” or “a substantial risk of such serious harm.” Scinto v. Stansberry, 841 F.3d 219,

225 (4th Cir. 2016) (quoting De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003)).

       To prove the subjective component of deliberate indifference, a plaintiff must show

“subjective recklessness” in the face of the serious medical condition. See Farmer, 511 U.S. at

839–40. “True subjective recklessness requires knowledge both of the general risk, and also that

the conduct is inappropriate in light of that risk.” Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir.

1997). “[I]t is not enough that an official should have known of a risk; he or she must have had

actual subjective knowledge of both the inmate’s serious medical condition and the excessive risk

posed by the official’s action or inaction.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014)

(citations omitted). If the requisite subjective knowledge is established, an official may avoid



                                                  8
         Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 9 of 17



liability “if [he or she] responded reasonably to the risk, even if the harm ultimately was not

averted.” Farmer, 511 U.S. at 844. Thus, “[d]eliberate indifference is more than mere negligence,

but less than acts or omissions done for the very purpose of causing harm or with knowledge that

harm will result.” Scinto, 841 F.3d at 225 (internal quotations and citations omitted).

               B. Claims Against Wexford

       Starting with Brown’s claims against Wexford, Wexford is entitled to summary judgment

because Brown has failed to provide any evidence that a Wexford policy or custom contributed to

any of his alleged injuries. Under Monell v. Dept. of Soc. Servs., 436 U.S. 658 (1978), to prove a

42 U.S.C. § 1983 claim against an entity acting under color of state law, a plaintiff must show not

only that an agent of the entity violated his rights, but also that the entity’s policies or customs

caused the violations. See also Powell v. Shopco Laurel Co., 678 F.2d 504 (4th Cir. 1983)

(applying Monell to private entities acting under color of state law). A culpable policy, practice,

or custom can arise in four ways:

       (1) through an express policy, such as a written ordinance or regulation; (2) through
       the decisions of a person with final policymaking authority; (3) through an
       omission, such as a failure to properly train officers, that ‘manifest[s] deliberate
       indifference to the rights of citizens’; or (4) through a practice that is so ‘persistent
       and widespread’ as to constitute a ‘custom or usage with the force of law.’

Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (alterations in original) (quoting Carter v. Morris,

164 F.3d 215, 217 (4th Cir. 1999)).

       Undisputedly, Wexford provided medical services to Maryland inmates under color of state

law. See Burns v. Ashraf, Civ. No. JKB-18-03100, 2019 WL 4169838, at *8 (D. Md. Sept. 3,

2019). Brown has produced no evidence that any Wexford policies, practices, or customs

contributed to any of his alleged harms. Further, Brown has effectively waived the opportunity to

present such evidence by failing to respond to Wexford’s interrogatories on the subject. (See



                                                  9
         Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 10 of 17



Wexford Interrogatory Nos. 2-6, Mot. Sanctions Ex. 1, ECF No. 50-3.) The Court initially denied

pre-discovery judgment on this issue in light of Brown’s pro se status, the limited record before

the Court at that time, and the possibility that Brown would be able to expand upon his claims

against Wexford through discovery. C.f. Brown v. N.C. Dep’t of Corrs., 612 F.3d 720, 722 (4th

Cir. 2010) (noting that pro se inmates’ complaints are entitled to particularly liberal construction).

But based on the record since produced, no reasonable jury could find Wexford liable.

                 C. Claims Against Dr. Druckman

        Dr. Druckman is also entitled to summary judgment. Brown challenges two actions on Dr.

Druckman’s part: (1) Dr. Druckman’s decision to deviate from the UMMC discharge instructions

regarding monitoring and follow-up appointments after Brown’s return to Wexford’s care in July

of 2016, and (2) Dr. Druckman’s decision to attempt to remove Brown’s Hickman catheter before

sending Brown to Meritus Medical Center for removal by a surgeon, rather than sending Brown

to UMMC for surgical removal in the first instance. Regarding the first allegation, Brown claims

that upon his return from UMMC, Dr. Druckman did not schedule certain specialist appointments

suggested by UMMC or follow the monitoring regime specified in the discharge instructions.

(Compl. ¶ 16; Opp’n Mot. at 5.) Brown does not claim that these divergences resulted in any

particular injury, but instead implies that the mere fact that the “discharge orders were not

followed” suffices to support a finding of deliberate indifference. (Opp’n Mot. at 5.)2 In response,

Dr. Druckman has testified that it is typical for a treating physician to deviate from hospital

discharge instructions regarding follow-up appointments and monitoring schedules, and that his

actions fell within the standard of care. (Druckman Aff. ¶ 11, Mot. Dismiss Ex. 6, ECF No. 23-


2
  In the Complaint, Brown also claimed that Dr. Druckman did not follow UMMC’s instructions regarding the
provision of certain medications. (Compl. ¶ 16.) Dr. Druckman denied that assertion (Druckman Aff. ¶ 11), which is
unsupported by the medical records, and Brown’s summary judgment briefing does not contest the issue (Opp’n Mot.
at 5).

                                                       10
        Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 11 of 17



9.) Importantly, Defendants have also provided expert testimony from a non-party physician

affirming that Dr. Druckman’s conduct met the standard of care, and Brown has provided no

countervailing medical evidence. (See Fowlkes Report at 9.) Because Brown has provided neither

evidence that Dr. Druckman’s modifications caused any harm nor evidence contradicting the

expert testimony that Dr. Druckman’s modifications were appropriate and safe, summary

judgment will be granted to Dr. Druckman.

       The same analysis holds with regards to Dr. Druckman’s attempted removal of Brown’s

Hickman catheter in August of 2016. Brown points out that the UMMC discharge instructions

called for the catheter to be removed by UMMC interventional radiology and that by first

attempting to remove the catheter himself, then sending Brown to Meritus Medical Center for

removal, Dr. Druckman diverged from these instructions. (Compl. ¶ 16; Opp’n Mot. at 5.) Brown

characterizes Dr. Druckman’s attempt to non-surgically remove the catheter as “torture.” (Compl.

¶ 16.) In response, Dr. Druckman has testified that “[r]emoving a Hickman catheter is often a

nursing activity and being removed by a physician is certainly within the standard of care.”

(Druckman Aff. ¶ 5.)     Importantly, Defendants have also introduced uncontradicted expert

testimony from two non-party physicians explaining that it is standard for a treatment provider to

diverge from hospital discharge instructions in this manner and that it was appropriate for Dr.

Druckman to first attempt to remove the catheter himself before sending Brown to Meritus Medical

Center. (Fowlkes Report at 8–9; Mengel Report at 3, Mot. Summ. J. Ex. 3, ECF No. 52-4.)

Further, Defendants have introduced medical records reflecting that upon his arrival at Meritus

Medical Center hours after Dr. Druckman’s attempted removal, Brown “denie[d] any fever or pain




                                               11
         Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 12 of 17



or issues with the catheter” and merely stated that the catheter was “a little tender if you pull on

it.” (Med. Records at Def002815–16.)3

        Again, Brown’s decision to rest on the assertions in his verified Complaint and his failure

to introduce any additional evidence in support of his claim are dispositive. All the evidence now

in the record indicates that it was reasonable for Dr. Druckman to attempt to remove the Hickman

catheter. The discharge instructions Brown attached to his Complaint, standing on their own and

without any contextualizing testimony, cannot raise a material issue of fact in the face of

Defendants’ medical experts’ clarifying testimony.               Further, the evidence does not support

Brown’s characterization of Dr. Druckman’s attempt at removing the catheter as “torture” in

violation of the Eighth Amendment, and instead indicates that immediately following Dr.

Druckman’s attempt, the area around the catheter was uninjured and merely “a little tender” if

manipulated. (Med. Records at Def002815–16.) C.f. Smith v. Ozmint, 578 F.3d 246, 254 (4th Cir.

2009) (explaining a court should not accept characterizations that are “blatantly contradicted by

the record”) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)); Snipes v. DeTella, 95 F.3d 586,

591–92 (7th Cir. 1996) (granting summary judgment on claim related to painful medical procedure

because it was not “the type of barbaric treatment the Eighth Amendment was intended to

prevent”).4 While prior to discovery, judgment on this issue would have been inappropriate given

the lack of expert testimony and the possibility that Brown would be able to marshal evidence

refuting Dr. Druckman’s contentions, Brown has failed to do so. In light of the overwhelming

evidence that though the attempt was ineffectual and unpleasant, it was appropriate and did not

cause Brown serious pain or physical injury, no reasonable jury could find Dr. Druckman liable.


3
 Brown has effectively admitted the veracity of these records by failing to respond Wexford Interrogatory No. 1.
4
 Brown’s descriptions of this procedure in his filings with the Court have also been inconsistent. In the verified
Complaint, Brown averred Dr. Druckman’s attempt lasted “abou[t] half an hour.” (Compl. ¶ 16.) In the unverified
Amended Complaint, the procedure doubled in duration to “about an hour.” (Am. Compl. ¶ 15.)

                                                       12
          Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 13 of 17



                 D. Claims Against Dr. Nimley and PA Slavick Regarding Diabetes Treatment

        Dr. Nimley and PA Slavick are also entitled to summary judgment with regards to most of

Brown’s allegations related to their treatment of his diabetes. However, a material issue of fact

prevents summary judgment specifically regarding PA Slavick’s decision to withhold Brown’s

premeal insulin upon his arrival at MCIH on June 16, 2015.

        Brown claims that Defendants made a series of changes to his diabetes treatment regimen

that resulted in his diabetes spiraling out of control. (Compl. ¶¶ 14–15; Opp’n Mot. at 3–5.) Brown

challenges PA Slavick’s decision to withhold his premeal insulin on the night of his arrival to

MCIH prior to examining Brown. He also takes issue with a number of Defendants’ subsequent

treatment decisions, including PA Slavick’s June 22, 2015 decision to add a “25 unit Levemir pm

dose to his treatment plan” and Dr. Nimley’s alleged July 20, 2015 decision to reduce his premeal

insulin dose by forty percent and discontinue his sliding scale adjustments.5 (Compl. ¶¶ 14–15.)

Brown has not provided any medical expert testimony in support of his claims that these

adjustments were reckless and caused him harm, but argues that “[e]xpert testimony is not

necessary for the trier of fact to understand that a successful course of insulin therapy was changed

resulting in multiple hypoglycemic episodes and infirmary admission.” (Opp’n Mot. at 4.)

        Defendants have introduced copious medical records reflecting that Defendants and their

Wexford colleagues were attentive to Brown’s condition and made regular adjustments designed

to bring Brown’s diabetes under control. (See, e.g., Med. Records at Def000915–1036.) These

records also reflect that Brown often ignored his providers’ instructions regarding his diet, and that

his providers believed this non-compliance to be the cause of Brown’s complications. (See, e.g.,

Med. Records at Def000947–48, Def000993–94, Def001032–36.) Additionally, Defendants have


5
 This latter allegation is not supported by the medical records that Brown and Defendants have introduced. (See Med.
Records at Def000967–85).

                                                        13
        Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 14 of 17



introduced the opinions of two medical experts, both of whom find that Defendants’ decisions

were reasonable and appropriate attempts to treat Brown’s diabetes, which has been uncontrolled

for much of his life. (Fowlkes Report at 12; Mengel Report at 6.)

       Again, Brown’s failure to present medical expert testimony enabling a jury to make sense

of the medical decisions he challenges mandates summary judgment in relation to his providers’

adjustments to his insulin regimen. Brown’s allegations raise questions that cannot be resolved in

his favor; given the unanimous medical testimony to the contrary, a lay jury is in no position to

determine on Brown’s say-so alone that PA Slavick’s decision to add an evening dose of Levemir

was medically contraindicated, much less that it was subjectively reckless. The same goes for her

and Dr. Nimley’s other adjustments. Even if, in retrospect, some of these changes may have been

ill advised, Brown has provided the jury no basis upon which to find they were not medically

reasonable. C.f. Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985) (explaining that generally,

“[d]isagreements between an inmate and a physician over the inmate’s proper medical care do not

state a § 1983 claim”); Jackson, 775 F.3d at 178 (granting summary judgment to doctor who was

not reckless even though “hindsight suggests that [his] treatment decisions may have been

mistaken, even gravely so”).

       However, summary judgment will be denied specifically with regards to PA Slavick’s

decision to withhold Brown’s premeal insulin on June 16, 2015. The Fourth Circuit’s decision in

Scinto v. Stansberry, 841 F.3d 219 (4th Cir. 2016), is on point and precludes summary judgment

with respect to this particular act. In Scinto, the Fourth Circuit held that summary judgment could

not be granted to a doctor who, without medical justification, withheld an insulin dose that he had

previously deemed medically necessary. The Fourth Circuit explained that although the diabetic

plaintiff had failed to provide expert testimony, summary judgment was unmerited since a lay jury



                                                14
        Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 15 of 17



“is capable of understanding, unaided, the risks of failing to provide insulin to a diabetic and of a

trained doctor’s denial of a diabetic’s known need for insulin.” Id. at 230 (citing Lolli v. City of

Orange, 351 F.3d 410, 419–20 (9th Cir. 2003); Natale v. Camden Cty. Corr. Facility, 318 F.3d

575, 582–83 (3d Cir. 2003)).

       Here as in Scinto, PA Slavick withheld prescribed insulin without a clear treatment-related

justification. Though Defendants claim that PA Slavick did so “for the purpose of obtaining a

baseline blood glucose level” (Reply Mem. Supp. Summ. J. at 2, ECF No. 56), they have provided

no testimony from PA Slavick explaining why she deemed it safe to withhold this insulin given

Brown’s condition, nor any expert testimony specifically addressing the propriety of withholding

a prescribed insulin dose from an individual with brittle diabetes prior to examining him. Given

this evidentiary record and the Fourth Circuit’s holding in Scinto, the Court cannot decide as a

matter of law that PA Slavick’s decision did not recklessly risk substantial harm to Brown.

However, at trial, Brown will be limited to challenging this one aspect of his diabetes treatment

and seeking damages for harm caused by this single withholding. He will not be able to challenge

subsequent alterations to his insulin regimen or seek damages for associated harms, nor testify

regarding as-yet unrevealed medical complications.

               E. Claims Against Dr. Nimley and PA Slavick Regarding Physical Therapy

       Material issues of fact also preclude summary judgment on Brown’s claim that Dr. Nimley

and PA Slavick committed deliberate indifference by failing to provide him with physical therapy.

Brown argues that his leg weakness manifestly required treatment and points to the discharge

instructions provided by his MTC physician for support. Brown also claims that Dr. Nimley

refused his request for physical therapy and told him that “physical therapy is a waste of money.”

(Compl. ¶ 15.) In Defendants’ first dispositive motion, they argued that physical therapy was not



                                                 15
        Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 16 of 17



actually medically indicated and provided supporting testimony to that effect from Dr. Druckman.

(Druckman Aff. ¶ 6.) However, in their motion for summary judgment, Defendants have now

admitted that Dr. Nimley and another Wexford provider determined that physical therapy was

medically indicated and requested authorization to provide it. (Mot. Summ. J. Mem. at 7–8, 17–

18; Med. Records at Def002587–89.) Defendants state that the therapy was cancelled because

“Brown’s repeated infirmary admissions related to his uncontrolled diabetes took precedence.”

(Mem. Supp. Summ. J. at 8.) But they introduce no testimony supporting this narrative, and the

single document they provide is less than clear. (Med. Records at Def004008–10.)

       The record leaves it uncertain whether Dr. Nimley’s and PA Slavick’s failure to provide

Brown with physical therapy constituted deliberate indifference. It is now undisputed that physical

therapy was objectively medically indicated, and that Dr. Nimley herself recognized Brown’s need

for such therapy. See Jackson, 775 F.3d at 179 (“‘[F]ailure to provide the level of care that a

treating physician [herself] believes is necessary’ may constitute deliberate indifference.”)

(quoting Miltier v. Beorn, 896 F.2d 848, 853 (4th Cir.1990)). Though Defendants claim that their

failure to provide the physical therapy was medically justified, the record is not at all clear why

providing treatment for Brown’s diabetes prevented Defendants from also providing him with

physical therapy. Indeed, the record indicates that physical therapy may actually have facilitated

the treatment of his diabetes, since Brown’s leg weakness made it difficult for him to go to the

medical dispensary and was reportedly a factor driving Brown’s inconsistent adherence to his

diabetic diet. (See, e.g., Med. Records at Def000947–48.) Further, though Brown has admitted

that he was capable of engaging in certain basic tasks in spite of his injury (Requests for

Admissions Nos. 8–12, ECF No. 52-7) and that his leg weakness resolved by “sometime [in] 2016”

(Brown Dep at 126:3–127:7), it is not clear that the harm he suffered from having his partially



                                                16
        Case 1:17-cv-01212-JKB Document 57 Filed 04/27/20 Page 17 of 17



debilitating injury go untreated is insufficiently serious to justify a finding of deliberate

indifference. In sum, there are material issues of fact regarding this claim which cannot be resolved

on summary judgment. However, Brown will again be limited to testifying regarding facts he has

already disclosed and presenting evidence already produced.

       IV.     Conclusion

       For the foregoing reasons, an order shall enter granting Defendants’ motion for discovery

sanctions, and granting in part and denying in part Defendants’ motion for summary judgment.


DATED this 27th day of April, 2020.

                                                      BY THE COURT:


                                                                   /s/
                                                      James K. Bredar
                                                      Chief Judge




                                                 17
